Name: Commission Regulation (EEC) No 354/81 of 10 February 1981 establishing the standard average values for customs purposes of citrus fruits and apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 39/ 16 Official Journal of the European Communities 12. 2. 81 COMMISSION REGULATION (EEC) No 354/81 of 10 February 1981 establishing the standard average values for customs purposes of citrus fruits and apples and pears 1570/70 and (EEC) No 1641 /75 to the elements communicated to the Commission in accordance with Article 4 ( 1 ) of Regulation (EEC) No 1570/70 and Article 4 ( 1 ) of Regulation (EEC) No 1641 /75 that the standard average values should be fixed as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits (*), as last amended by Regulation (EEC) No 223/78 (2), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears (3), as amended by Regulation (EEC) No 224/78 (4), and in particular Article 2 thereof, Whereas it follows from the application of the notes and criteria laid down by Regulations (EEC) No The standard average values provided for in Article 2 ( 1 ) of Regulation (EEC) No 1570/70 and in Article 2 ( 1 ) of Regulation (EEC) No 1641 /75 shall be as shown in the tables in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 13 February 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 February 1981 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 171 , 4 . 8 . 1970 , p . 10 . (2) OJ No L 32, 3 . 2 . 1978 , p . 7. P) OJ No L 165, 28 . 6 . 1975, p . 45 . (4) OJ No L 32, 3 . 2. 1978 , p . 10 . 12. 2. 81 Official Journal of the European Communities No L 39/ 17 ANNEX Table I : Citrus fruits Amount of standard average values/ 100 kg gross Code Description Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1 . Lemons : 1.1  Spain 1 858 354-66 115-64 266-45 3100 54 773 125-38 23-12 1.2 (deleted) 1.3  Countries in southern Africa 1 411 269-30 87-81 202-32 23-54 41 590 95-20 17-56 1.4  Other African countries and countries on the Mediterranean 1 732 330-70 107-83 248-45 28-90 51 072 116-91 21-56 1.5  USA 1 807 344-89 112-46 259-1 1 30-14 53 264 121-93 22-48 1.6  Other countries 2. Sweet oranges : 2.1  Countries on the Mediterranean : 2.1.1  Navels (with the exception of Navel sanguines), Navelines, Navelates, Salus ­ tianas, Vernas, Valencia lates, Maltese blondes, Shamoutis, Ovalis, Trovita, Hamlins 1 154 220-28 71-83 165-49 19-25 34 020 77-87 14-36 2.1.2  Sanguines and semi-sanguines, including Navel sanguines and Maltese sanguines . . 1 625 310-15 10113 233-01 27-11 47 898 109-64 20-22 2.1.3  Other 831 158-72 51-75 119-24 13-87 24 512 56-11 10-34 2.2  Countries in southern Africa 2.3  USA  2.4  Brazil 2.5  Other countries 1 517 289-61 94-43 217-57 25-31 44 726 102-38 18-88 3 . Grapefruit and pomelos : 3.1 (deleted) 3.2  Cyprus, Egypt, Gaza, Israel , Turkey 1 134 216-57 70-61 162-70 18-93 33 446 76-56 14-12 3.3  Countries in southern Africa 3.4  USA 1 798 343-30 111-94 257-92 30-00 53 019 121-36 22-38 3.5  Other American countries 1 098 209-66 68-36 157-51 18-32 32 379 74-12 13-67 3.6  Other countries 906 172-99 56-41 129-97 15-12 26 717 61-15 11-28 4. Clementines 1 626 310-40 101-21 233-20 27-13 47 938 109-73 20-24 5. Mandarines, including Wilkins 1 563 298-46 97-32 224-23 26-09 46 094 105-51 19-46 6. Monreales and satsumas 1 082 206-53 67-34 155-16 1805 31 895 73-01 13-46 7. Tangerines, tangelos, tangors and other citrus fruits falling within subheading 08.02 B of the Common Customs Tariff, not elsewhere speci ­ fied or included 2 262 431-73 140-77 324-35 37-73 66 675 152-63 28-15 No L 39/ 18 Official Journal of the European Communities 12. 2 . 81 Table II : Apples and pears Code Description Amount of standard average values/ 1 00 kg gross Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 8 . Apples : 8.1  Countries of the southern hemisphere .... 8.2  European third countries 1 005 191-87 62-56 144-15 16-77 29 632 67-83 12-51 8.3  Countries of the northern hemisphere other than European countries 2 033 38800 126-51 291-49 33-91 59 921 137-16 25-29 9. Pears : 9.1  Countries of the southern hemisphere .... - V)  C) - C)  C)  C) _(1 ) _(1) - i 1) 9.2  European third countries 9.3  Countries of the northern hemisphere other than European countries 2 194 418-79 136-55 314-62 36-60 64 676 148-05 27-30 (') The standard average value for this code number is established by Regulation (EEC) No 2451 /80 of 24 September 1980 (OJ No L 253, 26 . 9 . 1980).